Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2021 has been entered.
 
Response to Amendment
Applicant’s submission of response was received on 01/21/2021.  Presently claims 8-11 are pending.

Response to Arguments
Applicant's arguments filed 01/21/2021 with respect Claim Rejections - 35 USC § 102 and Claim Rejections - 35 USC § 103 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., weight, dimension without unloading the hopper or the sizer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Accordingly, this argument is not persuasive.

The Applicant argued that “the Examiner considered that Davis can be used to crush metal material, based on 0042 in which is described that the material fed to the hopper is ore. However, as stated in Cambridge Dictionary, ore is a "rock or soil from which metal can be obtained", i.e., is not metal material but only soil which comprises a part of metal in its composition. In fact, in Davis 0042, it is specified that the "material fed to the hopper may include, for example, rock, ore, stone or other material". Even if it is specified that "other material" can be fed, it does not appear to be designed to be used for metal material since no examples are given of its use for fragmenting metal material nor is any mention made to the specific conditions needed to fragmentize specifically metal material in shredders”, 
In response to this argument, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Further, the prior art of device is clearly disclose in paragraph 0042: “The material fed to the hopper may include, for example, rock, ore, stone, or other material”, 
the prior art of Davis is capable and structured to perform the function and steps of a movable shredder for metal material;

Since a claim is only limited by positively recited elements. Thus, "inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). (Please, see MPEP 2115).
Accordingly, this argument is not persuasive.

In response to applicant's argument that the prior art of Davis is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
In this case, the prior art of Davis is related to a large movable machine for sizing the materials (abstract and paragraphs 0001 and 0002);
The Applicant disclosure is related to a large movable machine for sizing the materials (abstract and paragraph 0002);
Therefore, the prior art of Davis in the field of applicant’s endeavor.
Accordingly, this argument is not persuasive.

The Applicant argued that “A person skilled in the art would not have used the teachings of Ragnarsson when trying to provide a shredder for metal material. A person .
In response to applicant's argument that the prior art of Ragnarsson is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
In this case, the prior art of Ragnarsson is related to a large movable machine for sizing the materials (abstract and paragraphs 0006);
The Applicant disclosure is related to a large movable machine for sizing the materials (abstract and paragraph 0002);
Therefore, the prior art of Ragnarsson in the field of applicant’s endeavor.
Accordingly, this argument is not persuasive.

Applicant argued that “Ragnarsson FIG. 3A shows hydraulic cylinders 46 and guides - however, there are no guides for a vertical movement. The Examiner refers also to Ragnarsson 0034 but it is specified therein that the elements and the position thereof are made to facilitate "pivoting movement of the feed roller about its pivot point". 


In response to this argument, the prior art of Ragnarsson is clearly teaches the dosing roller (fig.1A and 3A: (18)) is attached to the frame by a fastening and guiding system (see fig.3A below, the bar that protrude from the cylinder to guide the cylinder; the bar is fasting to the frame) comprising at least four guides and two hydraulic cylinders (fig.3A: 46) configured to control a vertical motion of the dosing roller (paragraph 0034 and fig.3: the hydraulic actuator for raising and lowering the rollers (18)).
(paragraph 0034; see fig.3A below: fig.3A below show only two guides with one hydraulic cylinder (46) because it is two dimensional figure, but Ragnarsson disclose at least two hydraulic cylinders, therefore the second cylinder must have another two guides which make total guides at least four guides, therefore meet the limitation of the four guides).
Accordingly, this argument is not persuasive.










    PNG
    media_image1.png
    898
    788
    media_image1.png
    Greyscale























In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant argued that the prior art of Ragnarsson fails to teach, suggest or otherwise render obvious independent claim 8.
In response to this argument, 
the prior art of Davis is related to a large movable machine for sizing the materials (abstract and paragraphs 0001 and 0002);
In this case, the prior art of Ragnarsson is related to a large movable machine for sizing the materials (abstract and paragraphs 0006);
The Applicant disclosure is related to a large movable machine for sizing the materials (abstract and paragraph 0002);
Therefore, both of the prior art of Davis and Ragnarsson in the field of applicant’s endeavor;
 Further, Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis (US20130221143A1) in view of Ragnarsson (US20090224087).
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The prior art of Ragnarsson is secondary art, and there is no need for the secondary art to teach all the elements of claim 8;
The prior of Davis is the primary art; the primary art is needed to disclose most of the element of claim 8;
The Examiner use the secondary art Ragnarsson to teach what are missing from the primary art Davis; then modifying the primary art Davis by the teaching of the secondary art of Ragnarsson as following:

The primary art of Davis disclose a movable shredder for metal material (abstract; paragraph 0042: the material fed to the hopper is ore), the movable shredder comprising: 
a movable assembly (fig.2: (1)); and a drive unit (inherent, must have a drive unit for operating the mechanicals parts) (paragraph 0040), wherein: 
the drive unit is configured to supply energy to a shredding element (fig.2: (7)) of the movable assembly so as to shred the metal material into fragments (paragraph 0045); 
the movable assembly comprises: 
a frame (fig.2: the frame of the assembly) and a system of caterpillar tracks (fig.1: (14)) configured to make the movable assembly movable; 
a feeding conveyor belt (fig.2: (5)) (paragraph 0044); 
the shredding element (fig.2: (7)); 
a metal extraction conveyor belt (fig.2: (9)) (paragraph 0045); 
and an outgoing conveyor belt (fig.2: (12)) (paragraph 0050), 

the feeding conveyor belt is configured to transport the metal material to an entrance ramp (the ramp of (7))  the shredding element which is configured to shred the metal material into the fragments, 
which once shredded, are configured to come out of the shredding element and be fed to the metal extraction conveyor belt (fig.2: (9)) which is configured to feed the fragments to the outgoing conveyor belt; 
Davis does not disclose the movable assembly and the drive unit are two independent elements configured to work together; 
a dosing roller; 
and the dosing roller is attached to the frame by a fastening and guiding system comprising at least four guides and two hydraulic cylinders configured to control a vertical motion of the dosing roller.
whereby the metal material is configured to reach the dosing roller which is configured to regulate the metal material being fed;

Ragnarsson teaches a movable shredder (fig.1: (2)) (paragraph 0028), the movable shredder comprising: 
a movable assembly (fig.1); 
and a drive unit (paragraph 0031: drive source), 

the movable assembly (fig.1) and the drive unit are two independent elements configured to work together (paragraph 0031: separated power or drive source); 
the movable assembly comprises: 
a frame (fig.1: (4)) and a system of caterpillar tracks (fig.1: (6)) configured to make the movable assembly movable) paragraph 0028); 
a feeding conveyor belt (fig.1: (14)) (paragraph 0029); 
a dosing roller (figs.1A: (18) (paragraph 0033) ; 
the shredding element (fig.1: (2)); 
a metal extraction conveyor (fig.2A: (34)); 
and an outgoing conveyor (see fig.2A below) , 
wherein: the feeding conveyor belt , the dosing roller, the shredding element, the metal extraction conveyor belt and the outgoing conveyor belt are fastened to the frame (fig.1, 1A and fig.2A);  
the feeding conveyor belt (fig.1: (14)) is configured to transport the metal material to an entrance ramp (see fig.2 below) whereby the metal material is configured to reach the dosing roller (fig.5A: (18))   (paragraphs 0029-0030)
which is configured to regulate the metal material being fed into the shredding element which is configured to shred the metal material into the fragments, which once shredded, are configured to come out of the shredding element and be fed to the metal extraction conveyor belt which is configured to feed the fragments to the outgoing conveyor belt (paragraph 0031); and

(paragraph 0034; see fig.3A above: fig.3A above show only two guides with one hydraulic cylinder (46) because it is two dimensional figure, but Ragnarsson disclose at least two hydraulic cylinders, therefore the second cylinder must have another two guides which make total guides at least four guides, therefore meet the limitation of the four guides).

The Examiner take only the teaching of the movable assembly and the drive unit are two independent elements configured to work together; and a dosing roller the secondary art of Ragnarsson to modify the primary art of Davis to include the movable assembly and the drive unit are two independent elements configured to work together; and a dosing roller as taught by Ragnarsson, because combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].

 Accordingly, this argument is not persuasive.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8 and 10 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis (US20130221143A1) in view of Ragnarsson (US20090224087).

Regarding claim 8, Davis disclose
a movable shredder for metal material (abstract; paragraph 0042: the material fed to the hopper is ore), the movable shredder comprising: 
a movable assembly (fig.2: (1)); and a drive unit (inherent, must have a drive unit for operating the mechanicals parts) (paragraph 0040), wherein: 

the movable assembly comprises: 
a frame (fig.2: the frame of the assembly) and a system of caterpillar tracks (fig.1: (14)) configured to make the movable assembly movable; 
a feeding conveyor belt (fig.2: (5)) (paragraph 0044); 
the shredding element (fig.2: (7)); 
a metal extraction conveyor belt (fig.2: (9)) (paragraph 0045); 
and an outgoing conveyor belt (fig.2: (12)) (paragraph 0050), 
wherein: the feeding conveyor belt (fig.2: (5))), the shredding element (fig.2: (7)), the metal extraction conveyor belt (fig.2: (9)) and the outgoing conveyor belt (fig.2: (12)) are fastened to the frame (fig.2: the frame of the assembly);  
the feeding conveyor belt is configured to transport the metal material to an entrance ramp (the ramp of (7))  the shredding element which is configured to shred the metal material into the fragments, 
which once shredded, are configured to come out of the shredding element and be fed to the metal extraction conveyor belt (fig.2: (9)) which is configured to feed the fragments to the outgoing conveyor belt.

Regarding the limitation of “metal”; the prior art of device is clearly disclose in paragraph 0042: “The material fed to the hopper may include, for example, rock, ore, stone, or other material”, 

The claim is drawn only to the movable shredder;
Since a claim is only limited by positively recited elements. Thus, "inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). (Please, see MPEP 2115).

Davis does not disclose the movable assembly and the drive unit are two independent elements configured to work together; 
a dosing roller; 
and the dosing roller is attached to the frame by a fastening and guiding system comprising at least four guides and two hydraulic cylinders configured to control a vertical motion of the dosing roller.
whereby the metal material is configured to reach the dosing roller which is configured to regulate the metal material being fed;

Ragnarsson teaches a movable shredder (fig.1: (2)) (paragraph 0028), the movable shredder comprising: 
a movable assembly (fig.1); 
and a drive unit (paragraph 0031: drive source), 

the movable assembly (fig.1) and the drive unit are two independent elements configured to work together (paragraph 0031: separated power or drive source); 
the movable assembly comprises: 
a frame (fig.1: (4)) and a system of caterpillar tracks (fig.1: (6)) configured to make the movable assembly movable) paragraph 0028); 
a feeding conveyor belt (fig.1: (14)) (paragraph 0029); 
a dosing roller (figs.1A: (18) (paragraph 0033) ; 
the shredding element (fig.1: (2)); 
a metal extraction conveyor (fig.2A: (34)); 
and an outgoing conveyor (see fig.2A below) , 
wherein: the feeding conveyor belt , the dosing roller, the shredding element, the metal extraction conveyor belt and the outgoing conveyor belt are fastened to the frame (fig.1, 1A and fig.2A);  
the feeding conveyor belt (fig.1: (14)) is configured to transport the metal material to an entrance ramp (see fig.2 below) whereby the metal material is configured to reach the dosing roller (fig.5A: (18))   (paragraphs 0029-0030)
which is configured to regulate the metal material being fed into the shredding element which is configured to shred the metal material into the fragments, which once shredded, are configured to come out of the shredding element and be fed to the metal extraction conveyor belt which is configured to feed the fragments to the outgoing conveyor belt (paragraph 0031); and

(paragraph 0034; see fig.3A below: fig.3A above show only two guides with one hydraulic cylinder (46) because it is two dimensional figure, but Ragnarsson disclose at least two hydraulic cylinders, therefore the second cylinder must have another two guides which make total guides at least four guides, therefore meet the limitation of the four guides).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the movable assembly of Davis to include the movable assembly and the drive unit are two independent elements configured to work together; and a dosing roller as taught by Ragnarsson, because combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

    PNG
    media_image2.png
    370
    1168
    media_image2.png
    Greyscale






    PNG
    media_image3.png
    570
    1077
    media_image3.png
    Greyscale










    PNG
    media_image1.png
    898
    788
    media_image1.png
    Greyscale




















Regarding claim 10, Ragnarsson teaches the shredding element comprises: 
a shredding mill (fig.5B: (16)); 
a shredding chamber (see fig.2A above); 
a lower closed base (see fig.2A above); 
a vertical exit grid for shredded material (fig.2A: (60)) (paragraph 0040); 
a horizontal exit grid for shredded material (fig.2A: (62)); 
and an exit gate for non-shreddable material (paragraph 0046; fig.5C: (20)), 
and wherein the metal material is configured to enter the shredding chamber, where the metal material is configured to be shredded into the fragments by the shredding mill, such that the fragments come out through the vertical exit grid and the horizontal exit grid, and the non- shreddable material comes out through the exit gate for non-shreddable material ((paragraphs 0040 and 0046).

Claims 9-11 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable  over Davis (US20130221143A1) in view of Ragnarsson (US20090224087) as applied to claim 8 above, and further in view of Stiles (US3958767A).

Regarding claim 9, Davis in view of Ragnarsson described in the rejection of claim 8 above disclose a feeding conveyor belt (fig.1: (14)) (paragraph 0029);  
 However, Davis in view of Ragnarsson does not disclose the feeding conveyor belt comprises metal plates configured to drag the metal material via the feeding conveyor belt in motion towards the entrance ramp.
Stiles disclose a mobile collecting and crushing (abstract), comprising a feeding conveyor (fig.1: (38)) having metal plates (fig.1: (106)) configured to drag the metal material via the feeding conveyor belt in motion towards an entrance ramp (fig.1: (28) of a crusher (10)) (col.2 lines 20-23 and col.4 lines 1-32).
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the movable assembly of Davis to include the feeding conveyor belt comprises metal plates configured to drag the metal material via the feeding conveyor belt in motion towards the entrance ramp as taught by Stiles, because combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 11, Ragnarsson further teaches the movable assembly comprises: 
metal sheets constituting a cover of a feeding system (fig.2A: (12) are covering the both sides feed system), 
and a reception hopper (fig.2A: feed element (10) for receiving the deposited material) (paragraph 0029); 
wherein the metal sheets together with the feeding conveyor belt are configured to guide the metal material introduced by the reception hopper until the metal material reaches the dosing roller (fig.5B: (18)) (paragraphs 0029-0030).



Modifying Davis in view of Ragnarsson does not disclose the feeding system comprising metal plates attached to the feeding conveyor belt which is supported on a lattice;
Stiles disclose a mobile collecting and crushing (abstract), comprising a feeding conveyor (fig.1: (38)) having metal plates (fig.1: (106)) configured to drag the metal material via the feeding conveyor belt in motion towards an entrance ramp (fig.1: (28) of a crusher (10)) (col.2 lines 20-23 and col.4 lines 1-32),
The metal plates attached to the feeding conveyor belt which is supported on a lattice (figs.1 and 5: the metal plates (fig.1: (106)) are supported on the elements (108) that formed a lattice);

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the movable assembly of Davis in 


Therefore, modifying Davis in view of Ragnarsson and Stiles teaches 
The limitations of claim 11.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.A./           Examiner, Art Unit 3725                                                                                                                                                                                             

/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725